Citation Nr: 0525733	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Determination of proper initial rating for the residuals of a 
left ankle sprain, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The appellant served on active duty for training from 
December 1987 to May 1988 and from February 1993 to July 
1993.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.

In an August 27, 2002 Board decision, the claim of 
entitlement to an initial rating for the residuals of a left 
ankle sprain, evaluated as 10 percent disabling, was denied 
by the Board.  The appellant appealed the August 27, 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a February 2003 Joint 
Motion for Remand (Motion), the Court issued a February 2003 
Order vacating the August 2002 Board decision in light of the 
changes in the law pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), and the holdings 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).

Subsequently, in October 2003, the Board remanded the case 
for additional development in order to comply with the 
February 2003 Court order.  However, at present, the Board 
will regrettably have to, once again, remand the case for 
additional development due to a failure to comply with the 
October 2003 Board remand's requests, per Stegall v. West, 11 
Vet. App. 268 (1998).  The case will be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
the part of the appellant.

As noted in the October 2003 Board remand, on May 2, 2002, 
the RO sent a letter to the appellant, notifying her that the 
attorney she appointed to represent her before VA, James W. 
Stanley, Jr., was no longer authorized to represent claimants 
for benefits before the VA.  The appellant was advised that 
she may continue her appeal without representation or that 
she may select a new representative within 15 days of her 
receipt of the letter.  If no response was received from her, 
the claim was going to be forwarded to the Board for 
appellate consideration.  The appellant did not respond 
within the allotted time.  As such, the Board concludes that 
the appellant wishes to continue her appeal without 
representation.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, as the Board finds 
that the remand instructions included in the October 2003 
remand were not fully undertaken as mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998), the case will be 
remanded once again for the previously requested development, 
which specifically includes that the veteran be scheduled for 
a VA examination in order to determine the present level of 
severity of the service-connected left ankle disability.  

In this respect, the claims file includes a July 2004 VA form 
119 (Report of Contact) which notes the veteran relocated to 
California.  The veteran was scheduled for the requested 
examination in October 2004, but the record reflects that she 
failed to report to the examination.  However, per a December 
2004 VA form 119 (Report of Contact), the RO had the 
incorrect contact information for this veteran, including her 
phone number, and thus, she requested that her VA examination 
be re-scheduled. 

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must first attempt to 
ascertain the veteran's correct contact 
information, including her current 
address and phone numbers.  Following 
receipt thereof, the current 
information should be incorporated into 
the claims file and the VA system.

2.  Thereafter, the veteran should be 
contacted at her present address and be 
scheduled to undergo a VA examination, 
conducted by an appropriate specialist, 
to evaluate the severity of her left 
ankle disability.  The RO should send 
the claims folder to the examiner for 
review.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
indicated studies must be performed.  
The examiner should describe the range 
of motion of the left ankle in degrees, 
and whether the disability is 
characterized by moderate or marked 
limitation of motion.  As well, the 
examiner must describe any functional 
loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of 
the Board are neither optional nor 
discretionary.  Full compliance with 
such instructions is mandated by law, 
per Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above, the 
RO should readjudicate the issue of 
determination of proper initial rating 
for the residuals of a left ankle 
sprain, specifically considering all 
applicable criteria, the holdings in 
Fenderson v. West, 12 Vet. App. 119 
(1999); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), and 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004).  Furthermore, 
the RO's consideration of referring the 
service-connected left ankle sprain for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.

5.  If the determination remains 
unfavorable in any way, the appellant 
and her representative, if any, should 
be provided with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


